ORDER

PER CURIAM.
This is an appeal from a judgment entered following a jury verdict finding no fault by either party in an automobile collision case. The verdict is supported by substantial evidence, and no error of law appears. Heins Implement Co. v. Missouri Highway & Transp. Comm’n, 859 S.W.2d 681, 692[15,16] (Mo. banc 1993).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.
We affirm the judgment pursuant to Rule 84.16(b).